Case: 20-40132      Document: 00515864598         Page: 1     Date Filed: 05/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                  No. 20-40132                               May 17, 2021
                               Conference Calendar                          Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jaime Azpeitia-Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:19-CR-2012-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jaime Azpeitia-
   Rodriguez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Azpeitia-Rodriguez has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40132     Document: 00515864598         Page: 2   Date Filed: 05/17/2021




                                  No. 20-40132


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2